EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's representative, Michelle Holmes-Son, on 3/3/2021.

The application has been amended as follows: 

Amendments to the Claims
In claim 86, line 1, the term “isolated” has been added before the word, “host”.
In claim 87, line 2, the term “isolated” has been added before the word, “host”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Following a diligent search, it was determined that the prior art neither teaches nor suggests an anti-lmmunoglobulin-like transcript-7 (ILT7) antibody comprising Complementarity-Determining Regions (CDRs) HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3, wherein the HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 comprise the amino acid sequences of SEQ ID NOs:203, 204, 205, 208, 209, and 210, respectively. Further it was also determined that there are no double patenting issues.
Claims 72-90, and 92-96 meet the written description and enablement requirement of 35 USC 112(a) as the specification discloses the generation and isolation of the ILT70137 antibody, which comprises of the VH and VL domains of SEQ ID NO: 202 and SEQ ID NO: 207, respectively. Further the specification discloses the effect of ILT7 antibodies on IFN-alpha secretion (a decrease in IFN-alpha .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643